Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                     Case No. 17-22556-CIV-MARTINEZ-OTAZO-REYES

  NATASHA ALVAREZ, et al.,
      Plaintiffs,

  v.

  SCHOOL BOARD OF MIAMI-DADE COUNTY,
        Defendant.
  _________________________________________ /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, pursuant to 28 U.S.C. § 636, for a ruling on Defendant School Board of Miami-

  Dade County’s Verified Motion for Attorneys’ Fees, [ECF No. 229], as well as Plaintiffs’ Motion

  to Stay Ruling on Defendant’s Motion for Fees, [ECF No. 232]. Magistrate Judge Otazo-Reyes

  filed a Report and Recommendation (“R&R”), recommending Plaintiffs’ Motion to Stay be denied

  and Defendant’s Motion for Attorneys’ Fees be granted. [ECF No. 239]. On March 16, 2021,

  Plaintiffs timely filed their Objections to the R&R, [ECF No. 241].

         Having conducted a de novo review of the R&R and the issues raised in Plaintiffs’

  Objections, the Court finds that attorneys’ fees should not be awarded. To be sure, Magistrate

  Judge Otazo-Reyes’s R&R is sound and well-reasoned. And, in most cases, would be adopted in

  full. Here, however, the Court finds that the weighing of the frivolity factors set forth in the R&R

  is better served by the district court, which was the ultimate arbiter on the merits of Plaintiffs’

  claims on dismissal. And having weighed those factors, the Court finds they do not tip the scale in

  favor of fees.
Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 2 of 6




          I.      Discussion

          The crux of Plaintiffs’ objections goes to whether fees are appropriate in this case, citing

  lengthy, substantive legal arguments against dismissal. While much of this argument is inapposite

  to a discussion about the imposition of fees and is better argued before the Eleventh Circuit Court

  of Appeals, the Court does note that this case was not as cut and dry as it may seem.

          A. Motion to Stay [ECF No. 232]

          First, the Court agrees with and adopts Magistrate Judge Otazo-Reyes’s R&R on the issue

  of whether a stay is warranted. District courts possess an inherent power to stay litigation

  proceedings. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Clinton v. Jones, 520 U.S. 681,

  683 (1997) (“[T]he District Court has broad discretion to stay proceedings as an incident to its

  power to control its own docket.”) (citation omitted). Nonetheless, a stay pending an appeal is an

  extraordinary remedy, with the movant bearing a heavy burden. Miccosukee Tribe of Indians of

  Fla. v. United States, No. 10-cv-23507, 2011 WL 5508802, at *1 (S.D. Fla. Nov. 8, 2011). Here,

  the Court finds that Plaintiffs have not met their burden to justify such extraordinary relief.

  Accordingly, Magistrate Judge Otazo-Reyes’s R&R is adopted as to Plaintiffs’ Motion to Stay,

  [ECF No. 232].

          B. Motion for Attorneys’ Fees [ECF No. 229]

          As to Defendant’s Motion for Attorneys’ Fees, however, the Court and the R&R part ways.

  In an action to enforce federal civil rights, the Civil Rights Attorney’s Fees Awards Act of 1976,

  42 U.S.C. § 1988, authorizes a district court, “in its discretion,” to “allow the prevailing party,

  other than the United States, a reasonable attorney’s fee as part of the costs.” Blum v. Stenson, 465

  U.S. 886, 897 (1984).1 “The purpose of § 1988 is to ensure ‘effective access to the judicial process’


  1
   The Court will not conduct a fee-shifting analysis under Florida Statute § 448.08. First, Defendant did not
  object to the R&R’s finding that it was inapplicable. See Resolution Tr. Corp. v. Hallmark Builders, Inc.,


                                                       2
Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 3 of 6




  for persons with civil rights grievances.” Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (citation

  omitted). Ordinarily, a prevailing plaintiff is entitled to attorney’s fees “in all but special

  circumstances.” Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 417 (1978) (Title VII). “By

  contrast, a more stringent standard applies to prevailing defendants who may be awarded

  attorney’s fees only when a court finds that the plaintiff’s claim was frivolous, unreasonable, or

  without foundation, even though not brought in subjective bad faith.” Id. at 421. The Supreme

  Court cautioned, however:

         In applying these criteria, it is important that a district court resist the
         understandable temptation to engage in post hoc reasoning by concluding that,
         because a plaintiff did not ultimately prevail, his action must have been
         unreasonable or without foundation. This kind of hindsight logic could discourage
         all but the most airtight claims…Even when the law or the facts appear questionable
         or unfavorable at the outset, a party may have an entirely reasonable ground for
         bringing suit.

  Id. at 421–22.

         Indeed, for a prevailing § 1983 defendant to be entitled to attorney’s fees, “[t]he plaintiff’s

  action must be meritless in the sense that it is groundless or without foundation. The fact that a

  plaintiff may ultimately lose his case is not in itself a sufficient justification for the assessment of

  fees.” Hughes v. Rowe, 449 U.S. 5, 14 (1980). “Allegations that, upon careful examination, prove

  legally insufficient to require a trial are not, for that reason alone, ‘groundless’ or ‘without

  foundation’ as required by Christiansburg.” Id. at 15–16.

         Frivolity determinations “are not subject to immutable rules” and must be decided on a

  case-by-case basis. Head v. Medford, 62 F.3d 351, 355 (11th Cir. 1995) (citing Sullivan v. Sch.

  Bd., 773 F.2d 1182, 1188–90 (11th Cir. 1985)). Certain factors should be considered, including

  “(1) whether the plaintiff established a prima facie case[;] (2) whether the defendant offered to



  996 F.2d 1144, 1149 (11th Cir. 1993). Second, the Court agrees with the R&R’s determination.


                                                     3
Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 4 of 6




  settle; and (3) whether the suit was dismissed before trial.” Vavrus v. Russo, 243 F. App’x 561,

  563 (11th Cir. 2007) (citing Head, 62 F.3d at 355–56)). Nonetheless, “[n]o one factor is

  dispositive.” Hamilton v. Sheridan Healthcorp., Inc., 700 F. App’x 883, 885 (11th Cir. 2017); see

  O’Boyle v. Thrasher, 647 F. App’x 994, 995 (11th Cir. 2016) (noting the Sullivan factors are

  “general guidelines only…not hard and fast rules”). Indeed, “[e]ven if all the [Sullivan] factors

  point toward awarding fees, the court must still consider the case as a whole and determine whether

  the claim was ‘entirely without foundation.’” Id. (quoting Cordoba v. Dillard’s, Inc., 419 F.3d

  1169, 1179 (11th Cir. 2005)). Most importantly, a claim is not frivolous when it is “meritorious

  enough to receive careful attention and review.” Busby v. City of Orlando, 931 F.2d 764, 787 (11th

  Cir. 1991). In making this determination, courts must “view the evidence in the light most

  favorable to the non-prevailing plaintiff.” Johnson v. Florida, 348 F.3d 1334, 1354 (11th Cir.

  2003).

           As an initial matter, Defendant is undoubtedly the prevailing party, as the federal claims in

  Plaintiffs’ Second Amended Complaint were dismissed with prejudice for failure to state a claim.2

  And, as determined by the R&R, at least two of the three Sullivan factors weigh in favor of

  awarding fees—Plaintiffs did not state a prima facie case on their federal claims, and the case was

  dismissed before trial.

           Nonetheless, though the Court ultimately determined that Plaintiffs’ federal claims could

  not state a prima facie case for either substantive or procedural due process violations, the Court

  would be remiss not to acknowledge that this determination was made after careful consideration

  and review. And though the R&R’s analysis of the procedural history of this case and the Court’s


  2
   The Court declined to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims
  pursuant to 28 U.S.C. § 1367(c)(3). The claims were therefore dismissed without prejudice. See ECF No.
  218 at 10–11.



                                                    4
Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 5 of 6




  order of dismissal is accurate at first blush, the undersigned is in the best position to state to what

  extent the case warranted thorough consideration at the dismissal stage. The Court’s attempts to

  simplify the issues in its dismissal order do not necessarily reflect the judicial effort required to

  determine the outcome in this case.

          This litigation involved nuanced interpretations of Florida legislation, the School Board

  and teachers’ union’s collective bargaining agreement and ability to adopt various salary

  schedules, and the interplay between various state statutory procedures and federal constitutional

  law.

          Indeed, after a lengthy hearing on the matter, [ECF No. 160], Magistrate Judge Otazo-

  Reyes recommended that Plaintiffs’ proposed class be certified under Federal Rule of Civil

  Procedure 23. While a recommendation to certify a class is not necessarily indicative of the merits

  of a plaintiff’s complaint, this highlights the Court’s finding that Plaintiffs’ claims were not so

  facially deficient to be considered groundless or without foundation. Further, and again though not

  dispositive of the issue of frivolity, the Court also notes that Plaintiffs’ appeal of this case has been

  set for oral argument by the Eleventh Circuit Court of Appeals tentatively for June 28, 2021. See

  Alvarez v. Sch. Bd. of Miami-Dade Cnty., No. 20-12448 (11th Cir. Mar. 10, 2021). Typically, an

  appeal that is “frivolous” will not be scheduled for oral argument. See Fed. R. App. P. 34(a)(2)(A);

  see also 11th Cir. R. 34-3(a) (delineating that frivolous appeals “will be placed on the non-

  argument calendar for submission and decision without oral argument”). While these two

  observations are just that—observations—the Court includes them to underscore that this case was

  not so simple.

          Furthermore, in line with the precept of § 1988’s enactment, this case was brought on

  behalf of thousands of Miami-Dade County teachers in an effort to protect what they believed were




                                                     5
Case 1:17-cv-22556-JEM Document 243 Entered on FLSD Docket 03/23/2021 Page 6 of 6




  federally protected rights. Awarding fees to Defendant may discourage future plaintiffs from

  bringing objectively reasonable—though ultimately unsuccessful—suits of a similar nature,

  thereby thwarting congressional intent that § 1988 be a means to encourage vigorous enforcement

  of civil rights.

          In sum, the Court finds that although Plaintiffs’ § 1983 claims did not merit relief, they

  nonetheless received the Court’s careful attention and thus were neither groundless nor without

  foundation. See Hughes, 449 U.S. at 15; O’Neal v. DeKalb Cnty., 850 F.2d 653, 658 (11th Cir.

  1988).3 Therefore, in light of the context of the entire case and in its discretion under § 1988, the

  Court declines to award attorneys’ fees to Defendant.

          II.        Conclusion

          Accordingly, after careful consideration and a de novo review of the record, United States

  Magistrate Judge Otazo-Reyes’s Report and Recommendation, [ECF No. 239], is AFFIRMED

  and ADOPTED IN PART, and REJECTED IN PART.

          Accordingly, it is hereby ORDERED AND ADJUDGED that:
          1.         Plaintiffs’ Motion to Stay Ruling on Defendant’s Motion for Fees, [ECF No. 232],
  is DENIED.
          2.         Defendant’s Verified Motion for Attorney’s Fees, [ECF No. 229], is DENIED.
           DONE and ORDERED in Chambers at Miami, Florida, this 23rd day of March 2021.


                                                           ________________________________
                                                           JOSE E. MARTINEZ
                                                           UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record



  3
    The Court recognizes that a defendant “may deserve fees even if not all the plaintiff’s claims were
  frivolous.” Fox v. Vice, 563 U.S. 826, 834 (2011). Here, however, the Court’s frivolity determinations are
  universal to all of Plaintiffs’ claims—i.e., none of Plaintiffs’ claims were frivolous under § 1988.


                                                      6
